Exhibit 10.4



ENVIRONMENTAL INDEMNITY

made by

ireit CORAL SPRINGS NORTH HILLS, l.l.c., as Borrower

 

and

INLAND REAL ESTATE INCOME TRUST, INC., as Guarantor,

in favor of

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender

Dated as of March 28, 2014

1

 

ENVIRONMENTAL INDEMNITY

This ENVIRONMENTAL INDEMNITY (“Indemnity”), dated as of March 28, 2014, is made
jointly and severally and solidarily by IREIT Coral Springs North Hills, L.L.C.,
a Delaware limited liability company (“Borrower”), and Inland Real Estate Income
Trust, Inc., a Maryland corporation (“Guarantor”; together with Borrower,
individually and collectively, “Indemnitor”), each having an address at 2901
Butterfield Road, Oak Brook, Illinois 60523, in favor of CAPITAL ONE, NATIONAL
ASSOCIATION (together with its successors and assigns, hereinafter referred to
as “Lender”), having an address at 201 St. Charles Avenue, 29th floor, New
Orleans, Louisiana 70170.

R E C I T A L S:

A. Pursuant to that certain Loan Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Loan Agreement”) between Borrower and Lender, Lender has agreed to make a loan
(the “Loan”) to Borrower in an aggregate principal amount of $5,525,000.00,
subject to the terms and conditions of the Loan Agreement;

B. As a condition to Lender making the Loan, Lender is requiring that Indemnitor
execute and deliver to Lender this Indemnity; and

C. Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Indemnitor hereby agrees, covenants, represents
and warrants to Lender as follows:

1.                  Definitions.

“Environmental Activity” shall mean any treatment, manufacturing, refining,
storage, existence, release, generation, production, processing, abatement,
removal, disposal, handling or transportation of any Hazardous Substances from,
under, into or on the Property.

“Environmental Report” shall mean that certain Phase I Environmental Site
Assessment dated December 10 2013, prepared by CBRE, Inc.

“Hazardous Substances Release” shall mean any release, spill, leak, pumping,
pouring, emitting, emptying, discharge, injection, escaping, leaching, dumping
or disposing into the environment (air, land or water) of any Hazardous
Substances, including, without limitation, by means of any contamination,
leaking, corrosion or rupture of or from any Tank(s), which is in violation of
Environmental Laws.

2

 

“Indemnified Persons” shall mean Lender and its parents, subsidiaries and
Affiliates, attorneys, participants and each of their officers, directors,
members, managers, partners, agents, employees, trustees, receivers, executors
and administrators, and the heirs, successors and assigns of all of the
foregoing.

“Lender’s Belief of a Release or Violation” shall mean Lender’s good faith
judgment that (a) there has been or is threatened a Hazardous Substance Release
on or from the Property or (b) Borrower or the Property is in violation of any
applicable Environmental Law.

“Losses” shall mean any and all losses, liabilities, damages, obligations,
claims, actions, suits, proceedings, disbursements, settlement payments,
penalties, costs and expenses (including, without limitation, reasonable
attorneys fees, disbursements and costs and all other professional or
consultants reasonable fees and expenses) in connection with or arising out of
or relating to (a) any Regulatory Actions, whether or not any suit, action or
proceeding is commenced or threatened, (b) the preparation of all feasibility
studies and the obtaining of all permits and licenses required by, or undertaken
in order to comply with, the requirements of any Governmental Authority or
quasi-Governmental Authority and (c) the removal, discharge and satisfaction of
all liens, encumbrances, restrictions on the Property relating to the foregoing.

“Regulatory Actions” shall mean any notice, summons, citation, directive,
investigation, litigation, proceeding, inquiry, lien, encumbrance or
restriction, settlement, remedial response, clean-up or closure arrangement or
any other remedial obligations by or with any Governmental Authority in relation
to Environmental Activity.

“Tank(s)” shall mean any underground or above-ground storage tanks, pipes or
pipelines for the storage or transportation of Hazardous Substances, including,
without limitation, heating oil, fuel oil, gasoline and/or other petroleum
products, whether such tanks, pipes or pipelines are in operation, not
operational, closed or abandoned.

“Use” shall mean ownership, use, development, construction, maintenance,
management, operation or occupancy.

All capitalized terms used in this Indemnity and not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.

2.                  Representations of Indemnitor. Indemnitor represents and
warrants to Lender that, except as may otherwise be disclosed in any
Environmental Report: (a) Borrower has not knowingly used Hazardous Substances
at or affecting the Property in any manner which violates any Environmental
Laws; (b) to Indemnitor’s knowledge, no prior or current owner, tenant,
subtenant, occupant or operator of the Property has engaged in any Environmental
Activity which violates any Environmental Laws; (c) the Use of the Property for
its intended purpose will not result in any Environmental Activity in violation
of any Environmental Laws; (d) Borrower has not otherwise engaged and does not
intend to engage in any Environmental Activity in relation to the Property in
violation of Environmental Laws; and (e) (i) to

3

 

Indemnitor’s knowledge, no Environmental Activity has occurred at any time in
relation to the Property, in violation of Environmental Laws, (ii) to
Indemnitor’s knowledge, no notice, order, directive, complaint or other
communication has been made or issued by any governmental authority or any other
person to any person alleging the occurrence of any Environmental Activity in
violation of any Environmental Laws, and to the best of Indemnitor’s knowledge,
no investigations, inquiries, orders, hearings, actions or other proceedings by
or before any governmental authority are pending or threatened in connection
with any Environmental Activity or alleged Environmental Activity, and (iii)
there are no judgments and no actions or proceedings pending by or against
Borrower before any court or administrative agency in connection with any
Environmental Activity; (f) to Indemnitor’s knowledge, Borrower has not
transported or arranged for the transportation of any Hazardous Substances to
any location which is listed or proposed for listing under CERCLA or on any
similar state list or which is the subject of Federal, state or local
enforcement actions or other investigations; (g) to Indemnitor’s knowledge,
there has never been any Hazardous Substances Release in violation of
Environmental Laws on, from or affecting the Property which has not heretofore
been fully remediated to the extent required by Environmental Laws; (h) to
Indemnitor’s knowledge, neither the Property nor Borrower, with respect to the
Property, is subject to any past, existing, pending or, to Indemnitor’s
knowledge, threatened Regulatory Actions under, or in violation of, any
Environmental Laws or in connection with any Environmental Activity; (i) to
Indemnitor’s knowledge, no portion of the Property has ever been used as a
petroleum storage, refining or distribution facility or terminal, a mine,
landfill, dump or other disposal facility, or a gasoline station; (j) to
Indemnitor’s knowledge, the Property does not contain any Tanks; (k) no Person
has given any written notice to Borrower or Indemnitor (or any of their
respective agents, contractors or representatives) or, to Indemnitor’s
knowledge, asserted any claim, cause of action, penalty, cost or demand for
payment or compensation or Losses against Borrower, or Indemnitor with respect
to the Property, involving any injury or threatened injury to human health, the
environment or natural resources, or resulting or allegedly resulting from any
Environmental Activity and, to the best of Indemnitor’s knowledge, no basis for
such a claim exists; (l) no environmental or engineering investigations,
studies, audits, tests, reviews or other analyses have been conducted by or, are
in the possession of, Borrower, the Indemnitor, their respective Affiliates in
relation to the Property, other than the Environmental Report, a true, correct
and complete copy of which Borrower has delivered to Lender; (m) to Indemnitor’s
knowledge, the Environmental Report does not contain any untrue statements of a
material fact or omit to state a material fact necessary to make any statement
contained therein or herein, in light of the circumstances under which such
statements were made, not misleading; (n) there are no judgments and no actions
or proceedings pending by or against Borrower before any court or administrative
agency, in connection with any Environmental Activity; and (o) Indemnitor does
not know of any facts or circumstances which would make any of the
representations and warranties contained herein (the “Environmental
Representations”) untrue or misleading in any material respect.

4

 

 

3.                  Covenants of Indemnitor. Indemnitor covenants and agrees to
and with Lender with respect to the Property, that at all times, and at
Indemnitor’s sole cost and expense: (a) Indemnitor shall keep or cause the
Property to be kept free of Hazardous Substances and not cause or permit the
Property to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, produce or process Hazardous Substances except, in each case,
in compliance with all Environmental Laws; (b) Indemnitor shall use commercially
reasonable efforts to ensure compliance by all tenants, owners, operators and
occupants, if any, of the Property with all Environmental Laws and will use
commercially reasonable diligent efforts to ensure that all such tenants,
owners, operators and occupants obtain and comply with any and all required
approvals, registration or permits in connection with Environmental Laws; (c)
Indemnitor shall not store, utilize, generate, treat, transport or dispose (or
acquiesce in the storage, utilization, generation, transportation, treatment or
disposal of) any Hazardous Substances on, at, under or from the Property except
in accordance with all Environmental Laws; (d) Indemnitor shall immediately
notify Lender in writing of (i) the storage, presence, utilization, generation,
transportation or disposal of any Hazardous Substances on, at or under the
Property other than in accordance with all applicable Environmental Laws upon
obtaining knowledge thereof, (ii) Indemnitor’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of the Property that
could cause the Property or any part thereof to be subject to any restrictions
on the ownership, occupancy, transferability or use of the Property under any
Environmental Law and (iii) the occurrence of any Hazardous Substances Release,
or any pending or threatened Regulatory Actions, or any written claims made by
any Governmental Authority or third party, relating to any Hazardous Substances
or Hazardous Substances Release on, from or affecting the Property; (e)
Indemnitor shall reasonably promptly furnish Lender with copies of any
correspondence or legal pleadings or documents in connection with any matter
referenced in subdivision (d) above, and keep Lender or cause Lender to be kept
apprised of the status of, and any material developments in connection with,
such matters, it being acknowledged and agreed that Lender shall have the right,
but shall not be obligated, to notify any Governmental Authority of any state of
facts which may come to its attention with respect to any Hazardous Substances
or Hazardous Substances Release on, from or affecting the Property, to the
extent the same is in violation of Environmental Laws; (f) Indemnitor shall not,
without Lender’s prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned, enter into any settlement agreement, consent
decree or other compromise with respect to any Regulatory Action or other claim,
action or proceeding relating to Hazardous Substances in relation to the
Property for which Indemnitor does not have the funds available to pay or which
may adversely affect the lien of the Loan Documents on, or the value of, the
Property; and (g) in the event of any storage, presence, utilization,
generation, transportation, treatment or disposal of Hazardous Substances on, at
or under the Property in a manner which is violative of any Environmental Laws,
or in the event of any Hazardous Substances Release on, from or affecting the
Property, Indemnitor shall promptly, at the direction of any Governmental
Authority, take all actions to Remediate the Property that are required by any
Federal, state or local Governmental Authority or are otherwise necessary to
cause the Property to be in compliance with Environmental Laws (subject to force
majeure).

5

 

 

The terms “Remediate” and “Remediation” shall include, without limitation, the
investigation of the environmental condition of the Property, the preparation of
any feasibility studies, reports or remedial plans, and the performance of any
cleanup, abatement, removal, remediation, containment, operation, maintenance,
monitoring or restoration work relating to the presence or suspected presence of
Hazardous Substances on or under the Property in violation of Environmental
Laws, whether on or off the Property. All such work shall be performed by one or
more contractors selected by Indemnitor and approved in advance and in writing
by Lender, which approval shall not be unreasonably withheld. Indemnitor shall
proceed continuously and diligently with such investigatory and remedial
actions, provided that in all cases such actions shall be conducted and/or
performed in accordance with all applicable requirements of all Environmental
Laws. Any such actions shall be performed in a good, safe and workmanlike manner
and shall minimize any impact on the business or occupation at or near the
Property. Indemnitor shall pay all costs in connection with such investigatory
and remedial activities, including, without limitation, all power and utility
costs, and any and all taxes or fees that may be applicable to such activities.
Indemnitor shall promptly provide to Lender copies of testing results and
reports that are generated in connection with the above activities. If
Indemnitor shall fail to proceed with such Remediation or to otherwise comply
with all applicable Environmental Laws and the rules, regulations, orders and
directives promulgated or issued pursuant thereto within the applicable cure
periods (subject to additional period(s) of time within which to cure such
failure to complete such Remediation, if any, which are available pursuant to
applicable Environmental Laws, rules, regulations, orders or directions
promulgated or issued pursuant thereto) the same shall constitute an Event of
Default hereunder and under the Loan Agreement entitling Lender to all rights
and remedies under the Loan Documents. Without limiting the foregoing, Lender
may, but shall not be obligated to, do whatever is commercially reasonably
necessary to eliminate such Hazardous Substances from the Property, to the
extent required by Environmental Laws, or otherwise comply with applicable
Environmental Laws and the rules, regulations, orders and directives, acting
either in its own name or in the name of Indemnitor pursuant to this Section,
and the reasonable cost thereof shall be part of the indebtedness secured by the
Loan Documents and shall become immediately due and payable. In addition to and
without limiting Lender’s rights pursuant to the Loan Documents, Borrower shall
give to Lender and its agents and employees reasonable access to the Property,
on reasonable advance notice, for such purposes and hereby specifically grants
to Lender a license to remove the Hazardous Substances to the extent required by
Environmental Laws and the rules, regulations, orders, and directives, acting
either in its own name or in the name of Borrower pursuant to this Section.

6

 

 

4.                  Indemnity by Indemnitor. Indemnitor hereby jointly and
severally and solidarily indemnifies, protects, defends (with reputable counsel
reasonably satisfactory to Lender) and holds the Indemnified Persons harmless
from and against the full amount of any and all Losses suffered or incurred by
an Indemnified Person arising from, in respect of, as a consequence of (whether
foreseeable or unforeseeable) or in connection with any spill or adverse effects
of any Environmental Activity or with the presence, use, storage, disposal,
generation, transportation or treatment of any Hazardous Substance at, on, under
or related to the Property, or in the soil, groundwater or soil vapor on or
under the Property, whether or not originating or emanating from the Property,
including, without limitation, the following: (a) the occurrence of any
Environmental Activity or any failure of Indemnitor or any other Person to
comply with all Environmental Laws relating to the Property or the Use of the
Property; (b) any failure of any representation of Indemnitor set forth in
Section 2 hereof to be true and correct as of the date of this Indemnity; (c)
any failure of Indemnitor to perform any covenant set forth in Section 3 hereof;
(d) compliance with or violation of any Environmental Law in relation to the
Property; (e) claims asserted by any Person (including, without limitation, any
Governmental Authority or quasi-Governmental Authority, board, bureau,
commission, department, instrumentality or public body, court or administrative
tribunal), including, without limitation, claims under common law causes of
action, in connection with Hazardous Substances located at the Property; and (f)
arising from, in respect of, as a consequence of or in connection with any
Environmental Activity; and (g) the implementation of the recommendations set
forth in any environmental audit of the Property required to comply with
Environmental Laws. Indemnitor’s agreement contained in this Indemnity shall not
be limited in any manner by the Borrower’s respective dates of acquisition or
time of ownership of the Property, or by the value of the Property. Indemnitor
shall not settle any claim or matter which is the subject of the foregoing
agreement of Indemnitor without Lender’s prior written consent, which consent
shall not be unreasonably withheld. The indemnifications set forth in this
Indemnity shall not be applicable to any Losses to the extent (i) occasioned by,
arising from or caused by the gross negligence or willful misconduct of such
Indemnified Person, its nominee or wholly owned subsidiary or their respective
employees or agents and irrespective of whether occurring prior to or subsequent
to the date upon which Lender, its nominee or wholly owned subsidiary acquires
possession of the Property by foreclosure of the Mortgage, a sale of the
Property pursuant to the provisions of the Mortgage, acceptance of one of more
deeds or assignments in lieu of foreclosure or sale or otherwise, or (ii)
occasioned, arising and/or caused solely as the result of any event or condition
that first arises on or after the date on which (A) Lender (or its transferee)
acquires title or control of the Property (whether at foreclosure, sale,
conveyance in lieu of foreclosure or similar transfer), (B) a receiver has been
appointed for, and has taken possession of, the Property, or (C) the Loan has
been repaid in full.

5.                  Costs and Expenses. Indemnitor shall pay to each Indemnified
Person all costs, expenses and charges (including reasonable attorneys’ fees and
disbursements) reasonably incurred by any Indemnified Person in connection with
the enforcement of the terms of this Indemnity.

7

 

 

6.                  Defense of Indemnified Persons. Upon demand by Lender or any
assignee on behalf of any Indemnified Person, Indemnitor shall defend any
investigation, action or proceeding involving any Losses which is brought or
commenced against any Indemnified Person related to the Property, whether alone
or together with Indemnitor or any other person, all at Indemnitor’s own cost
and by counsel to be reasonably approved by the Indemnified Person.

7.                  Site Visits, Observations and Testing. Subject to the
limitations in this Section 7 and the terms of the existing Leases, Lender and
any assignee and its agents and representatives shall have the right at any
reasonable time, on reasonable advance notice, to enter and visit the Property
for the purposes of observing the Property, taking and removing soil or
groundwater samples, and conducting tests on any part of the Property upon
Lender’s Belief of a Release or Violation. Such parties shall have no duty,
however, to visit or observe the Property or to conduct tests, and no site
visit, observation or testing by any such party shall impose any liability on
any such party. In no event shall any site visit, observation or testing by any
such party be a representation that Hazardous Substances are or are not present
in, on or under the Property, or that there has been or shall be compliance with
any Environmental Laws. Neither Indemnitor nor any other Person is entitled to
rely on any site visit, observation or testing by any such party. Any such party
shall give Indemnitor reasonable notice before entering the Property and such
site visits, observations, testing shall be limited to once per calendar year,
subject to Lender’s Belief of a Release or Violation. Any such party shall make
reasonable efforts to avoid any unreasonable interference with Borrower’s use or
enjoyment of the Property in exercising any rights provided in this Section.

8.                  Survival of Indemnity. Subject to the provisions of Section
24 of this Indemnity, the obligations of Indemnitor and the rights of Lender
under this Indemnity are in addition to and not in substitution of the
obligations of Indemnitor and rights of Lender under all applicable federal,
state and local laws, regulations, land ordinances relating to health and
safety, and protection of the environment. The obligations of Indemnitor and the
rights of Lender shall survive any foreclosure of the Mortgage or any transfer
of the Property in lieu of foreclosure, any other transfer of the Property or
interests therein or any change in ownership thereof, and the repayment of the
Loan, and the termination and/or discharge of the Mortgage or any of the other
Loan Documents.

9.                  Report Updates. Lender reserves the right at any time during
the Term to conduct or require Indemnitor to conduct, at Indemnitor’s reasonable
cost and expense, such environmental inspections, audits and tests (provided
that testing may only be performed after reasonable notice to Borrower and
Guarantor) of the Property as Lender shall deem reasonably necessary or
advisable from time to time, utilizing a company reasonably acceptable to
Lender; provided, however, that Indemnitor shall not be required to pay for such
environmental inspections, audits and tests so long as: (a) no Event of Default
exists under any Loan Document, (b) such inspection, audit or test is not
required by applicable Environmental Laws and (c) Lender has no cause to
believe, in Lender’s sole but good faith judgment, that there has been or there
is threatened a Hazardous Substance Release on or from the Property or that
Borrower or the Property is in violation of any applicable Environmental Law.

8

 

 

10.              Several Liability. The liability of the entities comprising
Indemnitor under this Indemnity shall be joint and several and solidary. In
addition, the obligations of Indemnitor shall be in addition to, and shall in no
manner whatsoever limit, the obligations and liabilities of Indemnitor, or any
of the parties comprising the Indemnitor, under any of the Loan Documents.

11.              Unconditional Character of Obligations of Indemnitor.

(a)                The obligations of Indemnitor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against Borrower, Indemnitor or any other Person or any action to enforce the
same, any failure or delay in the enforcement of the obligations of Borrower
under the other Loan Documents or Indemnitor under this Indemnity, or any
setoff, counterclaim, and irrespective of any other circumstances which might
otherwise limit recourse against Indemnitor by Lender or constitute a legal or
equitable discharge or defense of a guarantor or surety. Lender may enforce the
obligations of Indemnitor under this Indemnity by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, Borrower or
any other Person. This Indemnity is a guaranty of payment and performance and
not merely a guaranty of collection. Indemnitor waives diligence, notice of
acceptance of this Indemnity, filing of claims with any court, any proceeding to
enforce any provision of any other Loan Document, against Indemnitor, Borrower
or any other Person, any right to require a proceeding first against Borrower or
any other Person, or to exhaust any security (including, without limitation, the
Property) for the performance of the obligations hereunder or any other
obligations of Borrower or any other Person, or any protest, presentment, notice
of default or other notice or demand whatsoever (except to the extent expressly
provided to the contrary in this Indemnity).

(b)               The obligations of Indemnitor under this Indemnity, and the
rights of Lender to enforce the same by proceedings, whether by action at law,
suit in equity or otherwise, shall not be in any way affected by any of the
following:

(i)                 any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, Indemnitor or any other Person;

(ii)               any failure by Lender or any other Person, whether or not
without fault on its part, to perform or comply with any of the terms of the
Loan Agreement, or any other Loan Documents, or any document or instrument
relating thereto;

9

 

 

(iii)             the sale, transfer or conveyance of the Property or any
interest therein to any Person, whether now or hereafter having or acquiring an
interest in the Property or any interest therein and whether or not pursuant to
any foreclosure, trustee sale or similar proceeding against Borrower or the
Property or any interest therein;

(iv)             the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of foreclosure
(dation en paiement);

(v)               the release of Borrower or any other Person from the
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law or
otherwise; or

(vi)             the release in whole or in part of any collateral for any or
all of the obligations of Indemnitor hereunder or for the Loan or any portion
thereof.

(c)                Except as otherwise specifically provided in this Indemnity,
Indemnitor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Indemnity based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

(d)               Lender may deal with Borrower and Affiliates of Borrower in
the same manner and as freely as if this Indemnity did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Indemnity or the obligations of
Indemnitor hereunder.

(e)                No compromise, alteration, amendment, modification,
extension, renewal, release or other change of, or waiver, consent, delay,
omission, failure to act or other action with respect to, any liability or
obligation under or with respect to, or of any of the terms, covenants or
conditions of, the Loan Documents shall in any way alter, impair or affect any
of the obligations of Indemnitor hereunder, and Indemnitor agrees that if any
Loan Document is modified with Lender’s consent the obligations of Indemnitor
hereunder shall automatically be deemed modified to include such modifications.

(f)                Lender may proceed to protect and enforce any or all of its
rights under this Indemnity by suit in equity or action at law, whether for the
specific performance of any covenants or agreements contained in this Indemnity
or otherwise, or to take any action authorized or permitted under applicable
law, and shall be entitled to require and enforce the performance of all acts
and things required to be performed hereunder by Indemnitor. Each and every
remedy of Lender shall, to the extent permitted by law, be cumulative and shall
be in addition to any other remedy given hereunder or now or hereafter existing
at law or in equity.

10

 

(g)               No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Indemnitor to Lender in any other respect or at any other time.

(h)               At the option of Lender, Indemnitor may be joined in any
action or proceeding commenced by Lender against Borrower in connection with or
based upon any other Loan Documents and recovery may be had against Indemnitor
in such action or proceeding or in any independent action or proceeding against
Indemnitor to the extent of Indemnitor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

(i)                 Indemnitor agrees that this Indemnity shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
is made by Borrower or Indemnitor to Lender and such payment is rescinded or
must otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Indemnitor,
all as though such payment had not been made.

(j)                 In the event that Indemnitor shall advance or become
obligated to pay any sums under this Indemnity or in connection with the
obligations hereunder or in the event that for any reason whatsoever Borrower or
any subsequent owner of the Property or any part thereof is now, or shall
hereafter become, indebted to Indemnitor, Indemnitor agrees that (i) the amount
of such sums and of such indebtedness and all interest thereon shall at all
times be subordinate as to lien, the time of payment and in all other respects
to all sums, including principal and interest and other amounts, at any time
owed to Lender under the Loan Documents, and (ii) Indemnitor shall not be
entitled to enforce or receive payment thereof until all principal, Interest and
other sums due pursuant to the Loan Documents have been paid in full. Nothing
herein contained is intended or shall be construed to give Indemnitor any right
of subrogation in or under the Loan Documents or any right to participate in any
way therein, or in the right, title or interest of Lender in or to any
collateral for the Loan, notwithstanding any payments made by Indemnitor under
this Indemnity, until the actual and irrevocable receipt by Lender of payment in
full of all principal, Interest and other sums due with respect to the Loan or
otherwise payable under the Loan Documents. If any amount shall be paid to
Indemnitor on account of such subrogation rights at any time when any such sums
due and owing to Lender shall not have been fully paid, such amount shall be
paid by Indemnitor to Lender for credit and application against such sums due
and owing to Lender.

(k)               Indemnitor’s obligations hereunder shall survive a
foreclosure, deed-in-lieu of foreclosure or similar proceeding involving the
Property and the exercise by Lender of any of all of its remedies pursuant to
the Loan Documents.

11

 

 

12.              Entire Agreement/Amendments. This instrument represents the
entire agreement between the parties with respect to the subject matter hereof.
The terms of this Indemnity shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Indemnitor.

13.              Successors and Assigns. This Indemnity shall be binding upon
Indemnitor, and Indemnitor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Indemnitor and shall inure to
the benefit of Lender and its successors and assigns.

14.              Applicable Law and Consent to Jurisdiction. This Indemnity
shall be governed by, and construed in accordance with, the substantive laws of
the State of Louisiana. Indemnitor irrevocably (a) agrees that any suit, action
or other legal proceeding arising out of or relating to this Indemnity may be
brought in a court of record in the Parish of Orleans or in the Courts of the
United States of America located in the Parish of Orleans, State of Louisiana,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Indemnitor irrevocably consents to the service of any and all process in any
such suit, action or proceeding by service of copies of such process to
Indemnitor at its address provided in Section 19 hereof. Nothing in this Section
14, however, shall affect the right of Lender to serve legal process in any
other manner permitted by law or affect the right of Lender to bring any suit,
action or proceeding against Indemnitor or its property in the courts of any
other jurisdictions.

15.              Section Headings. The headings of the sections and paragraphs
of this Indemnity have been inserted for convenience of reference only and shall
in no way define, modify, limit or amplify any of the terms or provisions
hereof.

16.              Severability. Any provision of this Indemnity which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, Indemnitor hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

17.              WAIVER OF TRIAL BY JURY. INDEMNITOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.

12

 

18.              Independent Obligations. The obligations of the Indemnitor
under this Indemnity are separate and apart from, and in addition to, the other
obligations under the Loan Documents; provided that to the extent that the Loan
Agreement imposes any obligations in addition to those contained herein, the
Loan Agreement shall govern and take precedence. The liability of Indemnitor
under this Indemnity shall not be limited to or measured by the amount of the
other obligations under the Loan Documents or any part thereof or the value of
the Property. Indemnitor shall be fully and personally liable for all
obligations of Indemnitor under this Indemnity and a separate action may be
brought and prosecuted against the Indemnitor or any of them under this
Indemnity.

19.              Notices. All notices, consents, approvals and requests required
or permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, in each case addressed as follows (or to such other
address or Person as a party shall designate from time to time by notice to the
other party): If to Lender: Capital One, National Association 201 St. Charles
Avenue, 29th floor, New Orleans, Louisiana 70170, Attention: Mark Lemonier,
Commercial Real Estate, with a copy to: Locke Lord LLP, 601 Poydras Street,
Suite 2660, New Orleans, Louisiana 70130, Attention: Victoria M. de Lisle, Esq.;
if to Indemnitor: c/o Inland Real Estate Income Trust, Inc., 2901 Butterfield
Road, Oak Brook, Illinois 60523, Attention: Principal Financial Officer, with a
copy to: The Inland Real Estate Group, Inc., 2901 Butterfield Road, Oak Brook,
Illinois 60523, Attention: General Counsel. A notice shall be deemed to have
been given: in the case of hand delivery, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.

20.              Indemnitor’s Receipt of Loan Documents. Indemnitor by its
execution hereof acknowledges receipt of true copies of all of the Loan
Documents, the terms and conditions of which are hereby incorporated herein by
reference.

21.              Interest; Expenses.

(a)                If Indemnitor fails to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Indemnitor to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

(b)               Indemnitor hereby agrees to pay all costs, charges and
expenses, including reasonable attorneys’ fees and disbursements, that may be
incurred by Lender in enforcing the covenants, agreements, obligations and
liabilities of Indemnitor under this Indemnity.

22.              Joint and Several and Solidary Obligations. If Indemnitor
consists of more than one Person, each such Person shall have joint and several
and solidary liability for the obligations of Indemnitor hereunder.

13

 

23.              Specific Limitation on Indemnity and Indemnity Obligations.
Indemnitor and Lender hereby confirm that it is the intention of Indemnitor and
Lender that this Indemnity not constitute a fraudulent transfer or fraudulent
conveyance (a “Fraudulent Conveyance”) under the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any other debtor relief law or insolvency law
(whether statutory, common law, case law or otherwise) or any jurisdiction
whatsoever (collectively, the “Bankruptcy Laws”). To give effect to the
foregoing intention of Indemnitor and Lender, each of such parties hereby
irrevocably agrees that the obligations hereunder shall be limited to (but shall
not be less than) such maximum amount as will, after giving effect to the
maximum amount of such obligations and all other liabilities (whether contingent
or otherwise) of Indemnitor that are relevant under such Bankruptcy Laws, result
in the obligations of Indemnitor hereunder not constituting a Fraudulent
Conveyance under the Bankruptcy Laws, as of the date of execution and delivery
of this Indemnity.

24.              Release of Indemnity. The obligations and liabilities of
Indemnitor under this Indemnity shall terminate and be of no further force and
effect with respect to any unasserted claim when all of the following conditions
are satisfied in full: (i) Lender has not foreclosed or otherwise taken title to
the Property, (ii) there has been no material change, between the date hereof
and the date the Loan is paid in full, in any Environmental Law, the effect of
which change would make a lender or mortgagee liable in respect to any matter
for which Lender is entitled to indemnification pursuant to this Indemnity,
notwithstanding the fact that the Loan is paid in full, (iii) Lender shall have
received, at Indemnitor’s expense, an updated environmental report dated within
sixty (60) days of the requested release showing, to the reasonable satisfaction
of Lender, that there exists no matter for which Lender is entitled to
indemnification pursuant to this Indemnity, and (iv) two (2) years have passed
since date that the Loan has been paid in full. In addition, and notwithstanding
that Lender may have filed a foreclosure with respect to the Property, provided
such foreclosure proceeding has been dismissed or otherwise concluded with a
purchaser other than Lender taking title to the Property, then, if the
conditions of clauses (ii) through (iv) above are satisfied, then Lender, within
ten (10) business days following Indemnitor's request, shall execute and deliver
a release of this Indemnity to Indemnitor.

 

 

[Signature pages to follow.]

 

14

 

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity as of the date first
above written.

 

  BORROWER:          

IREIT Coral Springs North Hills, L.L.C.,

a Delaware limited liability company

          By:  

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ David Z. Lichterman     Name: David Z. Lichterman     Its:
Treasurer and Chief Accounting Officer

 

 

 

 

 

 

 

 

  GUARANTOR:          

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

                  By:   /s/ David Z. Lichterman     Name: David Z. Lichterman  
  Title: Treasurer and Chief Accounting Officer

 

